Citation Nr: 0203997	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  00-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for residuals of right 
wrist injury, including arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from February 1970 to December 
1972.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

A hearing was held before a decision review officer at the RO 
in October 2000.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  Residuals of a right wrist injury are currently 
manifested by no more than moderately severe disability of 
Muscle Group VIII.


CONCLUSION OF LAW

The criteria for an increased rating for the residuals of a 
right wrist injury have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.73, Diagnostic Code 5308 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

A review of the record reveals that service connection for 
the residuals of a right wrist injury, with a disability 
evaluation of 10 percent, was granted in March 1973.  That 
disability evaluation was continued via rating decisions 
dated in December 1988 and March 1997.  In June 1997, the RO 
included arthritis as a residual of the veteran's right wrist 
injury and continued the 10 percent evaluation for that 
disability.  In August 1998 the Board concluded that the 
veteran's right wrist disability should be rated under the 
criteria for injury to Muscle Group VIII and determined that 
a 20 percent disability evaluation was warranted for the 
veteran's right wrist disability.  The RO effectuated the 
Board's decision by a rating decision dated in August 1998.

The veteran submitted the instant claim for an increased 
rating in January 1999.  

VA outpatient treatment records for the period from July 1993 
to September 1998 were subsequently obtained by the RO.  A 
January 1997 occupational therapy note reflects the veteran's 
complaints of continued right wrist discomfort and decreased 
range of motion.  The provider noted that the veteran had 
undergone arthroscopy for repair of his right rotator cuff 
and was wearing a sling.  The veteran reported that the pain 
in his right wrist had decreased since he had been out of 
work and indicated that his pain always increased at work.  
The veteran's grip strength was 78 pounds for the right hand 
and 81 for the left.  Range of motion testing of the right 
wrist revealed extension to 30 degrees, flexion to 65 
degrees, ulnar deviation to 35 degrees, and radial deviation 
to 5 degrees.

A March 1997 occupational therapy evaluation report notes 
increased right wrist pain.  The veteran reported increased 
pain with increased workload and indicated that he 
experienced bouts of pain associated with increased activity.  
He noted that the past year had been the worst.  He 
complained of paresthesia of the little and ring fingers and 
ulnar border of the wrist and hand.  He indicated that his 
pain increased with wrist extension and that he was unable to 
perform pushups secondary to increased wrist pain.  Grip 
strength was measured at 72 pounds for the right hand and 68 
for the left.  Active range of motion for the right wrist was 
demonstrated with extension to 40 degrees, flexion to 68 
degrees, radial deviation to 5 degrees, and ulnar deviation 
to 43 degrees.  The treatment plan included a wrist gauntlet.

An occupational therapy note from February 1998 indicates 
that the veteran had used various modalities with no 
significant relief of his right wrist pain.  The veteran's 
grip was 78 pounds for the right hand and 74 for the left.  
Active range of motion for the right wrist was noted at 45 
degrees of hyperextension and 55 degrees of flexion.  The 
veteran reported pain deep in his wrist that woke him at 
night.  He described the level of that pain as 10 out of 10, 
and indicated that at other times his pain ranged from 2 to 7 
out of 10.  He described occasional numbness in the fourth 
and fifth digits of his right hand, and denied radiating pain 
and thoracic outlet signs.  The assessment was chronic pain 
in right wrist, with possible ulnar nerve compression at the 
wrist.  The therapist noted that an orthopedic consultation 
was requested and opined that an arthroscopic evaluation 
might be in order.

Occupational therapy notes from April and August 1998 show 
that the veteran's pain was relieved by use of a right wrist 
gauntlet.

The veteran presented for an orthopedic consultation in 
September 1998.  He reported pain of many years' duration and 
noted that performing repetitive actions worsened it.  The 
examiner noted that the veteran had been using a cock-up 
wrist splint which had helped considerably.  The veteran 
indicated that the splint provided good pain relief.  The 
veteran also indicated that he used Motrin on an as needed 
basis.  Examination of the right wrist revealed sensation to 
be intact throughout.  The veteran had full range of motion 
of all digits.  He did have some limited dorsiflexion, which 
was measured at 30 degrees on the right as opposed to 60 
degrees on the left.  The veteran had a good 2+ radial pulse 
on the right.  Mild symptoms in the middle finger were 
produced bilaterally with Tinel's over the carpal tunnel.  
The veteran had negative Tinel's at the elbow and at Guyon's 
canal.  X-rays demonstrated some mild ulnar plus variant with 
very minimal changes of arthritis.  The examiner concluded 
that the veteran suffered from an overuse injury to the right 
wrist, with limited range of motion and mild changes of 
arthritis.  He recommended continued use of the cock-up 
splint due to the fact that it rendered almost complete 
relief.  He also recommended use of an anti-inflammatory.

The veteran was afforded a VA examination in January 1999.  
He reported that he was a postal worker whose duties included 
opening mail sacks.  He indicated that he was able to work 
adequately and that he wore a wrist gauntlet for support.  
The veteran stated that he had experienced pain in his right 
wrist since service, and that it had become worse over the 
past few months.  He endorsed weakness and stiffness, 
occasional swelling, and occasional giving away.  He 
described flare-ups that occurred once per week, lasting a 
day.  They were noted to cause a 10 percent loss of function.  
His pain was described as minimal in severity, and 
precipitated by changes in the weather and use of the right 
wrist at work.  The examiner noted that there had been no 
definite injury, and that there was no dislocation or 
subluxation, and no constitutional symptoms.  Physical 
examination revealed active dorsiflexion to 55 degrees and 
passive dorsiflexion to 60 degrees with slight discomfort in 
the dorsum of the right wrist.  Plantar flexion was to 80 
degrees.  Ulnar deviation was to 45 degrees and radial 
deviation was to 10 degrees active and passive.  Grip 
strength was measured at 108 pounds bilaterally.  The 
veteran's reflexes were normal and there was no loss of 
vibratory sensation or pinpoint discrimination on the right 
hand.  The diagnosis was status post strain, right wrist, 
with limitation of motion and discomfort.  X-ray studies of 
the right wrist revealed no recent or significant skeletal 
pathology.

On routine follow-up with the orthopedic clinic in March 
1999, the veteran's right wrist, elbow and digits were not 
swollen.  He had full range of motion of the elbow and 
fingers.  The wrist had approximately 40 degrees of 
dorsiflexion, and nearly 90 degrees of palmar flexion.  Wrist 
flexion was not tender and the veteran had nearly full radial 
and ulnar deviation.  The wrist extensors and flexors, as 
well as the extrinsic finger flexors and extensors were all 
5/5.  The examiner indicated that the veteran did not have 
any evidence of synovitis or wrist pain at the time, and that 
he had nearly full range of motion.  He concluded that the 
veteran was clinically improved by wearing the splint and 
conservative management.

An upper extremity physical capacity evaluation was performed 
by the New Hampshire Hand Therapy Center in December 1999.  
The veteran's medical history was noted.  The veteran 
reported that his symptoms were aggravated by damp weather, 
computer use for greater than 15 minutes, writing for more 
than 10 minutes, and home repairs involving hammering, 
pushing, pulling or lifting.  Soft tissue assessment revealed 
no tightness of flexor and extensor musculature of the 
forearm and wrist.  There was tenderness on palpation of the 
right lateral epicondyle and proximal extensor forearm, as 
well as over the extensor digitorum communis in the left 
forearm.  Active range of motion of the right wrist was 
flexion to 70 degrees, extension to 50 degrees, radial 
deviation to 5 degrees, and ulnar deviation to 30 degrees.  
Passive range of motion was flexion to 70 degrees, extension 
to 55 degrees, radial deviation to 10 degrees, and ulnar 
deviation to 35 degrees.  Discomfort was experienced with 
extension more so than flexion and with radial greater than 
ulnar deviation.  The veteran indicated that his right hand 
and wrist generally felt somewhat swollen and tight, and 
noted that he had constant aching discomfort in his dorsal 
wrist, which became sharp at times when performing particular 
activities.  The veteran's discomfort increased to sharp pain 
occasionally with lifting and resistive grip activities.  
Grip and simulated screwdriver isometric and endurance 
testing aggravated the symptoms slightly.  The veteran 
reported occasional paresthesia and numbness in the fourth 
and fifth digits of the right hand, and occasional numbness 
of the right hand at night.  However, all sensory tests 
including the very sensitive Semmes-Weinstein Pressure 
Aethesiometer revealed normal sensibility.  The veteran's 
grip strength average for the right hand was 82.3 pounds, 
which was noted to be 25 to 42 percent below the age mean.  
Manual muscle testing was essentially normal.  The veteran 
had a rating of perceived capacity corresponding with 
sedentary to light work.  The examiner concluded that the 
evaluation findings placed the veteran in a medium work 
capacity, and recommended that he refrain from frequent 
overhead reaching or lifting.  Further recommendations 
included continued use of a wrist splint and periodic 
monitoring by an occupational therapist and physician.  
Diagnoses were extensor tendinitis and osteoarthritis of the 
right wrist.

Notes of an occupational therapy consultation conducted in 
May 2000 show the veteran's complaints of general weakness 
and recent bilateral forearm pain.  He reported relief of his 
wrist pain with the use of a wrist gauntlet.  

A June 2000 VA outpatient note shows that the veteran was 
referred to occupational therapy for bilateral ulnar nerve 
compression at the cubital tunnel.  He complained of 
radiculopathic sensations from the elbow into the little 
finger.  He denied numbness or loss of strength in the hands.  
His active range of motion was within normal limits.  
Strength was grossly normal with grip strength of 66 pounds 
bilaterally.  The veteran denied dropping things.  He denied 
functional hindrance because of the problem but noted that he 
was occasionally awakened at night with the radiculopathy.  
The assessment was probable bilateral cubital tunnel 
syndrome, and the plan was the use of elbow cuffs to be worn 
nights.  A subsequent addendum shows that the veteran voiced 
some improvement with the elbow protectors.

The veteran testified before a decision review officer at the 
RO in October 2000.  He maintained that he had experienced 
increased pain and diminished strength.  He indicated that 
activities requiring the use of his right hand and wrist 
caused fatigue.  He stated that he experienced numbness in 
the fourth and fifth digits of his right hand.  He indicated 
that at the end of the day he would have pain and weakness, 
and related that his hand was usually swollen and tight.  He 
stated that he wore a gauntlet on his right wrist to keep it 
immobilized.  The veteran stated that he was not currently 
participating in physical therapy, but indicated that he was 
scheduled to be assessed by a surgeon.  He testified that his 
right wrist disability interfered with activities at home.  
He stated that he did not take time off from work due to his 
wrist disability.  When asked whether rest alleviated his 
symptoms, the veteran noted that the symptoms would decrease 
with rest but not be completely alleviated.  

The veteran reported for a surgical consultation in November 
2000.  Physical examination revealed a positive Tinel's sign 
over his cubital tunnel.  There was no evidence of extrinsic 
or intrinsic weakness of the right hand.  The wrist was noted 
to have good range of motion.  June 2000 EMG testing was 
noted to reveal mild cubital tunnel syndrome with no evidence 
of peripheral neuropathy.

In January 2001 the veteran was seen for an orthopedics 
surgery consultation.  He reported that his symptoms had not 
improved with the use of conservative splinting and bracing.  
Physical examination revealed a negative Tinel over the ulnar 
nerve and at the carpal tunnel, as well as negative Phalen.  
There was no thenar or hypothenar wasting.  Motor strength 
was 5/5 of the intrinsics, pinch, and extensor pollicis 
longus tendon.  The veteran had a negative Froment sign, and 
he had normal two-point discrimination at the ulnar, medial 
and radial nerve distributions.  A May 2000 EMG report was 
noted to indicate mild right ulnar neuropathy.  The 
impression was ulnar neuropathy.

Nerve conduction studies were performed in February 2001.  
The right ulnar nerve showed no slowing across the ulnar 
groove.  The right ulnar compound muscle action potential was 
normal comparable to the opposite side.  There were no 
abnormalities in the right ulnar and dorsal ulnar sensory 
nerve action potentials.  The impression was no evidence of 
right ulnar neuropathy and no evidence of a cervical 
radiculopathy.

In April 2001 the veteran was afforded a VA neurological 
examination for possible ulnar neuropathy and its 
relationship to his right wrist pain.  He reported that in 
1996 he experienced an increase in pain and found it 
difficult to extend his wrist.  He indicated that his work 
involved pulling and lifting of sacks, but that he did not 
perform any mail sorting.  He reported that he wore a wrist 
splint and that failure to wear it caused increased pain.  He 
indicated that he had fairly constant swelling over  the 
dorsal aspect of his hand and at times experienced a burning 
discomfort along the ulnar aspect of his right forearm.  He 
reported that repetitive movement caused fatigue, but that he 
did not notice any weakness in his extremities.  He endorsed 
constant tingling and numbness in the fourth and fifth digits 
of the right hand.  Physical examination revealed absent 
Tinel's sign over the right carpal tunnel and the right ulnar 
groove.  There was some slight swelling across the dorsum of 
the right hand.  Passive range of motion of the right wrist 
was unremarkable, and the veteran had good range of motion of 
the neck.  On neurological examination, there was no atrophy 
of the hand muscles and no weakness of the intrinsic hand 
muscles.  Strength was normal to confrontation testing 
throughout.  Motor examination showed no drift.  Fine finger 
movements and finger-to-nose testing were normal.  Sensory 
examination was diminished to pinprick over the ventral 
surface of the 5th digit of the right hand, but sensation was 
otherwise intact to primary modalities.  Romberg sign was 
absent.  Graphesthesia testing was negative.  Reflexes were 
2+ and symmetric throughout and plantar responses were 
flexor.  The examiner noted that the veteran's most recent 
EMG finding did not confirm an ulnar neuropathy on the right.  
He concluded that there was no evidence of ulnar neuropathy 
at that time, other than some sensory change in the 5th digit 
of the right hand.  He opined that if there was subtle ulnar 
neuropathy on the right, not detected by the last EMG, it was 
probably related to compression at the elbow and therefore 
not related to the veteran's old wrist injury.

A January 2002 letter from a VA physician's assistant was 
received by the Board in February 2002.  The author indicated 
that the veteran had sustained an injury to his right wrist 
during service, and that the residuals of that injury were 
post-traumatic arthritis and pain.

In March 2002 the Board received a January 2002 VA progress 
note.  The veteran's principal complaints involved discomfort 
with dorsiflexion of the right wrist.  The provider noted 
that the veteran wore a cock-up splint and that EMG studies 
had been negative on the right side.  The veteran reported 
that his right wrist was less painful with the splint, but 
that he compensated with his left arm.  On physical 
examination, the veteran had full range of motion of all 
fingers and both thumbs, as well as the wrists and elbows.  
Examination of the right upper extremity revealed mild 
discomfort with dorsiflexion of the wrist with no radiocarpal 
crepitus or carpal instability.  The veteran had a negative 
scaphoid shift, negative Tinel, negative Phalen, negative 
median nerve compression and negative Tinel about the ulnar 
nerve.  There was no discomfort over the medial or lateral 
epicondyle of the right upper extremity.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO 
provided the veteran with a current VA examination of his 
disability.  Pertinent VA and private treatment records have 
been associated with the record.  The veteran was afforded 
the opportunity to testify before a decision review officer 
at the RO.  The veteran has not identified and the Board is 
not aware of any additional evidence or information which 
could be obtained to substantiate his claim.  In sum, the 
facts relevant to this claim have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  Therefore, the veteran will not 
be prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA and the implementing regulations.  
A remand for RO consideration of the claim in light of the 
VCAA and implementing regulations would only delay resolution 
of the veteran's claim with no benefit flowing to the 
veteran.  Accordingly, the Board will address the merits of 
the veteran's claim.

III.  Analysis 

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The conception of disability of a muscle or muscle group is 
based on the ability of the muscle to perform its full work 
and not solely on its ability to move a joint.  A muscle 
which can barely move its bony lever but which has no 
substantial excess of power or endurance to enable it to 
perform work by that movement is in effect a useless muscle 
for occupational efficiency.  Tests for ability to move 
adjacent joints are useless for estimation of the disability 
in cases of muscle injuries unless all the movements are 
required to be made against varying resistance (for example, 
with gravity, against gravity, against moderate resistance, 
against strong resistance) and compared with the sound side.  
Comparative tests of endurance and of coordination are also 
needed.  Muscle injuries alone do not necessarily limit the 
movements of adjacent joints and these movements may be 
freely carried out by very weak muscles, or even by gravity 
alone without muscular participation as in extension of the 
elbow and in dropping the arm to the side.  38 C.F.R. § 4.52.

As noted above, the veteran's right wrist disability, which 
did not involve any actual muscle injury, is currently rated 
as 20 percent disabling by analogy to Diagnostic Code 5308 
because of the function affected.  Diagnostic Code 5308 
addresses impairment of Muscle Group VIII, which governs 
extension of the wrist, fingers, and thumb, as well as 
abduction of the thumb.  A 20 percent disability rating is 
warranted when there is moderately severe limitation of 
extension of the wrist, fingers and thumb, and abduction of 
the thumb of the dominant arm.  Severe limitation of 
extension of the wrist, fingers and thumb, and abduction of 
the thumb of the dominant arm warrants a 30 percent 
disability rating. 

Diagnostic Code 5307 addresses impairment of Muscle Group 
VII, which governs flexion of the wrist and fingers.  
Moderate limitation of flexion of the wrist and fingers of 
the dominant arm is assigned a 10 percent disability rating.  
Moderately severe limitation of flexion of the wrist and 
fingers of the dominant hand is assigned a 30 percent 
disability rating. 

Limitation of motion of the major or minor wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Favorable ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is assigned a 20 percent disability rating for 
the minor arm and a 30 percent disability rating for the 
major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Arthritis due to trauma is evaluated as degenerative 
arthritis based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved. However, 
this rating may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, including Note 1.

Based on a review of the evidence of record, the Board 
concludes that the current disability rating is appropriate.  
In this regard, the Board notes that while the evidence does 
indicate limitation of extension and radial deviation, the 
veteran has denied functional hindrance due to that limited 
motion.  The veteran has continued to work and has denied 
losing work time due to his right wrist disability.  X-rays 
have been negative.  There has been no recorded atrophy of 
the hand muscles.  There is no current sensory deficit 
related to the veteran's right wrist disability.  The veteran 
has indicated on numerous occasions that the wrist gauntlet 
he wears helps alleviate activity-induced pain.  Although the 
veteran has complained of numbness and tingling in his right 
hand, the most recent nerve conduction studies revealed no 
ulnar neuropathy.  Further, the neurological examiner in 
April 2001 concluded that if subtle ulnar neuropathy existed, 
it was probably related to compression at the elbow and 
therefore not related to the veteran's old wrist injury.  
Finally, a January 2002 progress note indicates that the 
veteran had full range of motion of both wrists.  Thus, the 
Board concludes that the extensive medical evidence of record 
does not confirm more than moderately severe disability of 
Muscle Group VIII. 

The Board also concludes that the veteran's disability does 
not meet the criteria under the applicable Diagnostic Codes 
that provide a 30 percent disability rating. For instance, 
ankylosis of the wrist of the major arm has clearly not been 
shown; the disability may not be characterized as moderately 
severe limitation of flexion of the wrist and fingers since 
virtually full flexion has been consistently demonstrated in 
clinical evaluations; and severe limitation of extension of 
the wrist, fingers and thumb has not been demonstrated.  
Therefore, a 30 percent disability rating by analogy to 
Diagnostic Codes 5214, 5307 or 5308, respectively may not be 
justified based on the evidence of record.  Finally, a 
separate rating for the veteran's arthritis is not warranted 
because ratings under Diagnostic Code 5308 are based on 
limitation of motion.  As such, a rating in excess of 20 
percent for residuals of a right wrist injury, including 
arthritis is not warranted.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalization for the 
disability.  The veteran has denied that he has lost work due 
to his right wrist disability.  In addition, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.



ORDER

Entitlement to an increased rating for the residuals of a 
right wrist injury, including arthritis, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

